Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150119                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150119
                                                                    COA: 317054
                                                                    Ingham CC: 13-000161-FH
  FATEEN ROHN MUHAMMAD,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 29, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the defendant’s acknowledgement that he received a felony
  complaint that contained a habitual offender notice filed in district court satisfies the
  requirement set forth in MCL 769.13 that the habitual offender notice be served “within
  21 days after the defendant’s arraignment on the information charging the underlying
  offense or, if arraignment is waived, within 21 days after the filing of the information
  charging the underlying offense;” and (2) if not, the proper application of the harmless
  error tests articulated in MCR 2.613 and MCL 769.26 to violations of the habitual
  offender notice requirements set forth in MCL 769.13, compare People v Cobley, 463
  Mich 893 (2000), with People v Johnson, 495 Mich 919 (2013). The parties should not
  submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2015
           p0331
                                                                               Clerk